Citation Nr: 1639357	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as chronic adjustment disorder with anxiety and depression and diagnosed as depressive disorder not otherwise specified (NOS) and major depressive disorder with anxious distress.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1991 to September 1991 and in the United States Navy from October 1995 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.   Jurisdiction of this matter was transferred to the RO in Muskogee, Oklahoma.

The Veteran's claim of entitlement to service connection for chronic adjustment disorder with anxiety and depression has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, which he contends began during his active duty service.  His medical treatment records and a June 2014 VA examination show that during the appeal period he has been diagnosed with an adjustment disorder with anxiety and depressed mood, a depressive disorder NOS and a major depressive disorder  with anxious features.  His DD 214 shows that he was discharged from the Army due to "Entry Level Status Performance and Conduct."  His service treatment records from this period of service, including his entrance examination, have been determined to be unavailable.  His April 1995 enlistment exam from his second period of service does not note any psychological disorder.  A November 1995 medical assessment notes an "anger related problem, [follow up] with professional counselors."  

During his second period of service, the Veteran was involved in multiple altercations with fellow service members. He was diagnosed with a personality disorder with schizoid an avoidant narcissistic features.  It was ultimately recommended that the Veteran be administratively discharged, and his DD 214 from this period of service shows a discharge for a personality disorder. 

The Veteran contends that his depression and anxiety symptoms had their onset during his service and either the Army or the Navy.  He was provided with a VA examination in June 2014.  The VA examiner diagnosed him with a major depressive disorder with anxious distress, but did not find more than one psychiatric diagnosis and did not note a personality disorder.  The examiner opined that it was less likely than not that the Veteran's major depressive disorder was incurred in or caused by an event while in military service because "the start of his symptoms and diagnosis predate his military service period. . . ."  No rationale or reasoning was provided for this opinion, and the examiner did not indicate what facts in the record support this finding.  

The Board finds that remand is necessary to obtain a new VA examination and medical opinion concerning the onset and etiology of the Veteran's diagnosed psychological disorders.  The June 2014 VA examiner's opinion is deficient in several regards.  First, the examiner's opinion did not include any rationale for the conclusion reached.  Although the VA examiner opined that the Veteran's major depressive disorder predated his entry into service, the examiner did not point to any specific facts to support this conclusion.  Thus, without a supporting rationale, the June 2014 VA examiner's opinion is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The June 2014 VA examiner's opinion is further inadequate because the "clear and unmistakable" standard was not used.  As noted above, there was no psychiatric disorder noted on the Veteran's April 1995 entrance examination.  Thus, the presumption of soundness applies, and can only be rebutted by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The June 2014 VA examiner did not state whether the Veteran's major depressive disorder clearly and unmistakably preexisted service and was not aggravated by service.  Instead, the examiner opined that it was less likely than not that the Veteran's psychological disorder is related to service because it existed prior to service.  A new opinion should be obtained.   

The record indicates that the Veteran has been receiving treatment from the VA for his psychological disorders.  Any outstanding records should be obtained on remand.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records that have not been associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his psychological disorders.  After securing any necessary authorization, obtain records from any identified providers.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his diagnosed psychological disorders, including adjustment disorder with anxiety and depressed mood, a depressive disorder NOS and a major depressive disorder  with anxious features.  The claims file should be made available to and reviewed by the examiner and all necessary tests and a comprehensive interview with the Veteran should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(1)  State whether the Veteran's diagnosed psychiatric disorders, including adjustment disorder with anxiety and depressed mood, depressive disorder NOS and a major depressive disorder with anxious features clearly and unmistakably existed prior to service.    

(2)  If you conclude that a psychiatric disorder clearly and unmistakably existed prior to service, please indicate whether the evidence demonstrates that it clearly and unmistakably was not aggravated beyond its natural progression during service.  

(3)  If you conclude that a psychiatric disorder did not clearly and unmistakably exist prior to service, state whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders, including adjustment disorder with anxiety and depressed mood, depressive disorder NOS and a major depressive disorder  with anxious features (a) had a clinical onset during active service or within one year after her separation from service, or (b) is otherwise related to an event, injury or disease incurred in service.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the onset of his psychiatric symptoms.  The examiner should also review, consider and discuss the service treatment records (STRs) from the Veteran's second period of service discussing his physical or verbal altercations with fellow service-members (June 1996 STR), the July 1996 Mental Health Department assessment, September 1996 STRs concerning his treatment for anger issues, and the September 1996 Psychology Consultation Sheet.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




